EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alexander Pokot on 19 February 2021. Please see the attached Interview Summary for further details.

The application has been amended as follows:
Claim 1, line 11 has been amended to replace the term “couples” with the term - - coupling - -.

Claim 13, line 15 has been amended to replace the term “couples” with the term - - coupling - -.

Claim 14, line 8 has been amended to remove the term “are”.

Claim 14, line 11 has been amended to replace the term “couples” with the term - - coupling - -.

Claim 18 has been canceled.

Claim 21, line 2 has been amended to replace the term “1” with the term - - 13 - -, thus making claim 21 dependent on claim 13, not claim 1.

Claim 22, line 9 has been amended to replace the term “device” with the term - - system - -.



Claim 22, line 15 has been amended to replace the term “being” with the phrase - - configured to be - -.

Claim 24, line 20 has been amended to replace the phrase “said respective target” with the phrase - - a respective target from said targets - -.

Claim 24, lines 23-24 have been amended to replace the phrase “couples a respective target from said targets” with the phrase - - coupling said respective target - -.


The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the amendments discussed above, have placed the claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791